Citation Nr: 1534958	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  05-10 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for headaches, with dizziness. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for diabetes mellitus, type II. 

5.  Entitlement to service connection for liver disability.  

6.  Entitlement to service connection for left wrist disability. 

7.  Entitlement to service connection for bilateral foot disability, claimed as toes curving. 

8.  Entitlement to service connection for skin disability.

9.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder and depression. 

10.  Entitlement to service connection for neck disability. 

11.  Entitlement to service connection for back disability. 

12.  Entitlement to service connection for a disability manifested by chronic pain.  

13.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee.  

14.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, right knee.  

15.  Entitlement to a compensable disability rating for residuals of right Achilles tendon rupture, with defect of the gastrocnemius.  

16.  Entitlement to an initial compensable disability rating for degenerative joint disease, right distal radioulnar joint prior to May 24, 2011, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to May 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

All issues other than entitlement to service connection for bilateral hearing loss disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has a bilateral hearing loss disability, which originated during his period of active duty.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.

The medical evidence confirms that the Veteran currently has a bilateral hearing loss disability.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise etiologically related to service.  The Veteran's service treatment records (STRs) indicate his hearing was normal at the time of induction into active duty.  A subsequent note dated in February 1983 shows the Veteran was diagnosed with mild bilateral high frequency hearing loss.  Additionally, the evidence of record reveals that the Veteran's occupational specialty was Infantryman.  The United States Army has acknowledged this occupational specialty has a high probability for exposure to hazardous noise.  

In an April 2008 statement from an ear, nose, and throat specialist, Dr. P.G., the physician indicated he had reviewed all of the Veteran's STRs.  He noted the above hearing impairment in 1983 and found that this hearing problem continued after the Veteran retired from the military in 1986.  In addition, he reported that during an examination in 2005 he diagnosed a continued hearing loss, which he found resulted from the Veteran's military noise exposure.  

As previously noted, the Veteran was diagnosed with high frequency hearing loss in service, and there is a medical opinion indicating that his current hearing loss is directly related to service.  In the Board's opinion, the evidence supporting the claim strongly outweighs any evidence against the claim.  Therefore, the Veteran is entitled to service connection for bilateral hearing loss disability.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran most recently underwent examinations to assess his service-connected bilateral knee and ankle disabilities in December 2011.  The reports of these examinations are woefully inadequate, as they lack important information necessary to rate the disabilities, such as the results of range of motion testing.  Additionally, the Veteran has, on several occasions, reported his disabilities have worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board finds new examinations are warranted to assess the present severity of the Veteran's service-connected disabilities.  

In addition, the Veteran contends that service connection is warranted for his headaches, diabetes mellitus, hypertension, and liver disabilities because they were caused by his exposure to ionizing radiation in service as a result of being in the vicinity of nuclear warheads.  In support of his claim, the Veteran has provided treatment records establishing a diagnoses of the above-noted disabilities.  Additionally, the Veteran has reported he was required to "wear a dosimeter badge," which measured radiation exposure in service.  His statement is corroborated by a May 1986 enlisted performance report that indicates the Veteran was a member of "nuclear capable units."  In March 2014, the RO drafted a formal finding memorandum indicating, "all efforts to obtain the necessary military information have been exhausted and further attempts are futile;" however, the Veteran's representative has responded that the RO failed to conduct several fundamental steps in accordance with the Veterans Benefit Administration's Manual (M21-1), and as such, the record search was inadequate.  The Board agrees.  

In fact, the RO did not dispute this fact in a subsequent May 2014 memorandum.  Rather, the RO determined the Veteran, "does not present with a qualifying disability related to radiation exposure under the provisions of 3.309(d)."  Clearly, the RO seeks to circumvent its duties to assist the Veteran in the development to obtain federal records, in accordance with 38 C.F.R. § 3.159.  The Board observes that even when a disease is not listed as a presumptive disability under 3.309(d), the RO is not abrogated from its obligation to assist the Veteran in obtaining his federal records.  The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The development provisions of 38 C.F.R. § 3.311 apply to radiogenic diseases, which include diseases for which the claimant has cited or submitted competent scientific or medical evidence indicating the claimed condition can be induced by exposure to ionizing radiation.  The Board observes an April 2006 statement from the Veteran's treating physician that indicates a potential causal relationship between radiation exposure and some of the claimed disabilities on appeal.  In addition, the clinician indicated it was impossible for a "general practitioner" to state whether more complex disabilities such as diabetes or polyarthrosis could be related to radiation exposure; however, this statement does not rule out the possibility that such relationship exists, rather, it merely establishes the limits of the clinician's medical knowledge.  Based on the foregoing , the Board finds that the provisions of 38 C.F.R. § 3.311 are applicable to these claims, and further development to comply with the provisions of that section is in order.  

Finally, the Board notes an October 2008 rating decision, which denied service connection for left wrist disability, bilateral foot disability, a skin disability, a psychiatric disability, a neck disability, a back disability, and a chronic pain disability.  This decision also established service-connection for arthrotic changes, right distal radioulnar joint (now rated as degenerative joint disease of the right distal radioulnar joint), and awarded a non-compensable disability evaluation.  The Veteran subsequently submitted a VA Form 9, which was received in August 2009.  In this form, the Veteran referred to a decision dated October 17, 2008, which was the date he was notified of the above-noted rating decision.  The Veteran also listed all issues decided in that decision, and expressed his desire to appeal those determinations.  The Board has construed this to constitute a notice of disagreement (NOD) with all issues adjudicated in the October 2008 decision.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed these issues in appellate status, the issues must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  An SOC on the issue of entitlement to an initial compensable rating for degenerative joint disease of the right distal radioulnar joint, as well as the issues of entitlement to service connection for left wrist disability, bilateral foot disability, a skin disability, a psychiatric disability, a neck disability, a back disability, and a chronic pain disability, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to any of these issues, the RO or the AMC should ensure that any indicated development is completed before the issue or issues are certified for appellate consideration.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO or the AMC should undertake all development required under 38 C.F.R. § 3.311, to include obtaining all available records pertaining to the Veteran's possible exposure to ionizing radiation in service and forwarding such records to the Under Secretary for Health for preparation of a dose estimate.  

4.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to accurately assess his service-connected bilateral knee chondromalacia and right Achilles tendon rupture with gastrocnemius defect disabilities.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC must ensure the examiner provides all information required for rating purposes.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


